Citation Nr: 1641821	
Decision Date: 10/28/16    Archive Date: 11/08/16

DOCKET NO.  11-00 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1959 to March 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The claim of entitlement to service connection for bilateral hearing loss was remanded by the Board in July 2011 and November 2013 for further evidentiary development.  In September 2015, the Board bifurcated the claim for bilateral hearing loss and remanded entitlement to service connection for left ear hearing loss and denied entitlement to service connection for right ear hearing loss.  A January 2016 rating decision granted service connection for left ear hearing loss, thus this claim is no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

The Veteran appealed the September 2015 Board denial of entitlement to service connection for right ear hearing loss to the United States Court of Appeals for Veterans Claims (Court) which, in June 2016, granted a Joint Motion for Partial Remand (JMPR) of the parties (VA Secretary and the Veteran), and vacated the Board's September 2015 denial of service connection for right ear hearing loss, and remanded the claim pursuant to 38 U.S.C. § 7252 (a) for readjudication consistent with the Motion.  It now returns for appellate review. 

In October 2011, the Veteran provided testimony at a Travel Board hearing, before the undersigned Veterans Law Judge, the transcript of which is of record.

Since the most recent February 2014 supplemental statement of the case, issued for entitlement to service connection for bilateral hearing loss, additional evidence has been associated with the record, including a December 2015 VA medical opinion related to hearing loss.  Neither the Veteran nor his representative waived review of this additional evidence.  However, in light of the favorable decision below, for entitlement to service connection for right ear hearing loss, there is no need to remand this issue for the additional evidence to be considered. 

The issue of entitlement to a compensable initial evaluation for left ear hearing loss has been raised by the record in a March 2016 application for benefits, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Resolving all doubt in his favor, the Veteran's right ear hearing loss is as likely as not related to his active service.


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss are met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In this decision, the Board grants service connection for right ear hearing loss.  This award represents a grant of the issue on appeal.  Therefore, VA's duties to notify and assist, including pursuant to 38 C.F.R. § 3.103 (c)(2) (2015) and Bryant v. Shinseki, 23 Vet App 488 (2010), are rendered moot.  Additionally, the Board observes that the grant of the claim renders moot lack of compliance, if any exists, with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In service connection claims consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154 (a) (West 2014); 38 C.F.R. § 3.303 (a).

In addition, certain chronic diseases, such as sensorineural hearing loss, as an organic disease of the nervous system, may be presumed to have been incurred in, or aggravated by, service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015). 

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015). 

The Veteran asserts that he has right ear hearing loss as a result of noise exposure during active service.  Specifically, in a November 2009 statement, the Veteran reported that during service he flew in aircraft for almost three years without ear protection.  At the January 2010 VA audiological examination, the Veteran reported significant noise exposure flying as a crew member on loud aircraft with a loud auxiliary engine aboard without hearing protection.  In a December 2010 statement, the Veteran reported in-service aircraft noise exposure and further explained that he did not become involved in farming operations until he was in high school and thus did not experience pre-service noise exposure.  He also explained that post-service, when he returned home to the farm, he was not involved with farming operations.  He further explained that during his employment as an automobile mechanic he did not use power tools or an air compressor.  In October 2011 testimony, the Veteran reiterated his belief that his hearing problems onset during service and continued after service as a result of exposure to aircraft noise.

The Veteran was afforded a VA audiological examination in January 2010.  The January 2010 examiner provided a diagnosis of bilateral sensorineural hearing loss.  Additionally, the January 2010 VA audiometric testing revealed that the Veteran had hearing loss disability for VA purposes in the right ear.  38 C.F.R. § 3.385.  Thus, the current disability element for right ear hearing loss is established by the evidence.  The Board will accordingly consider whether the Veteran's present right ear hearing impairment was incurred during or is related to service.

The Veteran's service treatment records do not reference noise exposure or hearing loss during service.  Nevertheless, the Veteran's DD 214 documents his last duty assignment was with a patrol squadron, and that he was a sheet-metal worker for aircraft.  As the Veteran's service records are supportive of his competent and credible contentions regarding exposure to loud noises, the element of the incurrence of an in-service injury is met for right ear hearing loss.

As to the origin of the Veteran's hearing loss, the January 2010 VA examiner stated that the Veteran's audiometric thresholds were normal by VA standards in both ears at military separation with no evidence of a significant shift in thresholds from enlistment to separation, thus, based on the audiometric evidence his current hearing loss was less likely as not caused by a result of military noise exposure.  However, the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Leford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

A February 2011 VA addendum opinion stated that the understanding of the mechanisms and processes involved in the recovery from noise exposure suggests that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely.  The February 2011 VA examiner cited findings from the Institute of Medicine that evidence from laboratory studies in humans and animals was sufficient to conclude that the most pronounced effects of a given noise exposure on puretone thresholds are measurable immediately following the exposure with the length of recovery whether partial or complete related to the level duration and type of noise exposure.  The February 2011 VA examiner opined the Veteran had normal hearing upon discharge and there was no evidence of hearing damage due to military noise exposure and any worsening of hearing from the time of discharge to the current time was due to noise exposure between the times of discharge to the present.  The February 2011 VA examiner provided an opinion that Veteran's current hearing loss, found on audiometric testing, was not due to or aggravated by military noise exposure.  However, the June 2016 JMPR specifically found that the February 2011 VA examiner only relied on part of the study from the Institute of Medicine and did not account for the fact that the same study also found that there was not sufficient evidence from longitudinal studies in laboratory animals or humans to determine whether permanent noise-induced hearing loss can develop much later in ones lifetime, long after the cessation of that noise exposure, even though it was also noted that it was unlikely that such delayed effects occurred.  

A December 2015 VA opinion found the Veteran's left ear hearing loss was at least as likely as not caused by or aggravated by his exposure to military noise based on possible significant threshold shifts during service.  The December 2015 VA examiner found that as to the possible issue of delayed onset of right ear hearing loss, findings from the Institute of Medicine indicated that understanding of the mechanisms and processes involved in the recovery from noise exposure suggested that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure was extremely unlikely.  

The January 2010 examination report, February 2011 addendum opinion, and December 2015 VA opinion tend to weigh against the claim; however, none of the examiners clearly attributed the Veteran's right ear hearing loss to a specific or particular etiology other than noise exposure.  Notably, the February 2011 VA examiner found that any worsening of the Veteran's hearing, from the time of discharge to the current time, was due to noise exposure between the times of discharge to the present.  However, the Veteran, as noted above, indicated he did not have post-service noise exposure as his position as an automobile mechanic did not require power tools.  Additionally, in February 2014 private medical letters, Dr. A. O., explicitly stated, in part, that the Veteran's hearing loss was related to noise exposure.  Dr. A. O. further stated that given the Veteran's noise exposure was over forty years ago, and there was no documentation of the Veteran's hearing prior to his current evaluation, she was unable to say with certainty the Veteran's hearing loss was related to his work in the military.  However, Dr. A. O. stated that she did not feel the Veteran's work as an automobile mechanic played a significant role in his hearing loss. 

Furthermore, as noted above, the Veteran described aircraft noise exposure in service, which impacted his hearing, and has denied other noise exposure.  Also, as noted above, Veteran has consistently stated that he has experienced hearing loss since service.  For instance, in his September 2009 application for benefits the Veteran also reported his hearing loss began in 1961.  Such is also reflected in VA treatment records, such as an August 2012 VA treatment record which stated, in part, the Veteran reported hearing loss for the past 50 years.  The Veteran is competent to report as to observable symptoms such as hearing difficulty, because such symptoms are capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

The Board acknowledges that the Veteran's service separation examination showed normal hearing on audiological evaluation.  However, the first post-service evidence of record, which is a March 1988 private audiologic evaluation report, reflected that a puretone threshold, for the right ear was 25 decibels at the relevant frequency of 4000 Hertz.  The threshold for normal hearing is from 0 to 20 dB, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The first evidence of hearing loss disability for VA purposes was demonstrated in an October 2003 private medical record.  Moreover, an October 2007 private medical record stated, in part, the Veteran had an audiogram from both 2003 and now showing no conductive hearing loss but a high frequency sensorineural hearing loss.  The October 2007 private medical record also attributed the Veteran's sensorineural hearing loss to aging and noise exposure since he was a mechanic.  However, as described above, the Veteran has denied noise exposure as a mechanic.  Furthermore, the Board finds the fact that the Veteran received an audiogram in March 1988 is in and of itself evidence that he was experiencing hearing difficulty.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds the Veteran's statements regarding the onset of his symptoms pertaining to his hearing difficulty to be credible.  Moreover, such is also consistent with the finding that the Veteran experienced left ear hearing loss during service and for which he has been granted service connection.  

Further inquiry could be undertaken with a view towards development of the evidence so as to obtain an additional medical opinion.  However, to do so in this case would only serve the purpose of obtaining negative evidence.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that VA may not order additional development for the sole purpose of obtaining evidence unfavorable to a claimant).  The evidence shows that the Veteran presently has right ear hearing loss disability for VA purposes, with no evidence of an intercurrent cause. 

Thus, at the least, this evidence raises a reasonable doubt as to whether the Veteran's current right ear hearing loss disability is etiologically related to noise exposure in service.  When resolving doubt in the Veteran's favor, the Board finds the Veteran's right ear hearing loss is in fact related to service.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, the Board concludes that service connection for right ear hearing loss is warranted.


ORDER

Entitlement to service connection for right ear hearing loss is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


